DREYFUS SHORT DURATION BOND FUND On December 4, 2014, Dreyfus Short Duration Bond Fund (the "Fund") purchased 620 2.675% Notes due December 15, 2019 issued by Becton, Dickinson and Company (CUSIP No. 075887BE8) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of .600% per Note. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Banca IMI S.p.A BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 5, 2015. These materials include additional information about the terms of the transaction.
